Citation Nr: 0533646	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  99-17 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision that denied 
service connection for PTSD as not well grounded.  The 
veteran timely appealed.

The RO readjudicated the claim in March 2002, denying it on 
the merits.

In January 2003, the veteran testified during a hearing 
before the undersigned at the RO.

In May 2003, the Board remanded the matter to the RO for 
additional development.  The February 2005 supplemental 
statement of the case (SSOC) reflects the continued denial of 
the claim for service connection for PTSD.

In May 2005, the RO denied entitlement to service connection 
for myelodysplasia.  The record reflects no notice of 
disagreement, with that rating decision, and the issue has 
not been certified for appellate consideration.  As such, the 
matter is not in appellate status and will not be addressed 
by the Board.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent evidence establishes that the veteran 
currently does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met in 
the instant case.  

Through the July 1999 statement of the case (SOC), the March 
2002, October 2002, January 2004, and February 2005 SSOCs, 
and the January 2002, August 2003, and October 2003 letters, 
the RO notified the veteran of the legal criteria governing 
the claim (to include the three criteria for establishing 
service connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim for service connection.  After each, the veteran 
and his representative were given the opportunity to respond.  
Thus, the Board finds that the veteran has received required 
notice of the information and evidence needed to substantiate 
the claim.  

VA's January 2002, August 2003, and October 2003 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant of what evidence will be obtained by the 
claimant and which evidence will be obtained by VA.  VA 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this matter has not, 
in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

Following enactment of the VCAA, the RO issued to the veteran 
the January 2002 letter, notifying him of the VCAA duties to 
notify and assist, setting forth the criteria for service 
connection, and soliciting information and evidence from the 
veteran.  The letter was provided to the veteran several 
months before the Board's May 2003 remand, and the RO has 
since afforded the veteran well over a one-year period for 
response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's service medical records and obtained 
copies, as well, of outpatient treatment records.  The 
veteran also has been given opportunities to submit and/or 
identify evidence to support his claim.  In correspondence 
received in March 2002, the veteran indicated that he had no 
further evidence to submit.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.  

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

Service medical records contain no diagnosis of any 
psychiatric disorder, to include PTSD.

VA progress notes, dated in September 1998, reflect a 
diagnosis of an adjustment disorder with depression.

In September 1998, the veteran filed a claim for service 
connection for PTSD.  

Correspondence received from one of the veteran's relatives 
in August 2002, indicates that the veteran was a quiet person 
before entering service, and that he returned from service 
"with a stare" that the relative had not seen before, and 
then was unable to stay in one place or to sleep.

In January 2003, the veteran testified that he could not 
sleep, and that he then received treatment for PTSD at the VA 
medical center (VAMC) in Shreveport, Louisiana.

The Board notes, however, that records associated with the 
claims file from the Shreveport VAMC, dated in January 2003, 
reflect treatment solely for depression.  More importantly, 
VA outpatient treatment records, dated in June 2003, include 
a clinical assessment that ruled out PTSD.

Notwithstanding such clinical assessment, the veteran was 
referred for a psychological evaluation for possible PTSD in 
July 2003.  Subjective symptoms included insomnia, a dislike 
of crowds, nightmares, irritability, avoidance of war movies, 
poor energy, depression, and helplessness.  The veteran 
reported serving three tours in Vietnam aboard ship, and 
reported witnessing dead persons on the shore and being fired 
upon.  The evaluation, however, revealed no evidence of a 
psychotic process, and all associations were noted as logical 
and goal-directed.  The Axis I diagnoses included anxiety 
disorder, not otherwise specified, and adjustment disorder 
with prolonged depressive reaction.  The VA psychologist did 
not render any diagnosis of PTSD.

In August 2003, a VA psychiatrist found no symptoms of PTSD.

Further VA psychological evaluation, in February 2004, also 
included Axis I diagnoses of anxiety disorder and depressive 
disorder, not otherwise specified, and again specifically 
ruled out PTSD.

What is missing in this case is competent evidence of a 
current diagnosis of PTSD.  To the contrary, VA physicians 
have specifically ruled out PTSD.  Neither the veteran nor 
his representative has presented or alluded to the existence 
of any medical opinion that would, in fact, establish a 
diagnosis of PTSD, despite being asked or invited to present 
or identify such evidence via the VA's January 2002, August 
2003, and October 2003 letters.

Although the veteran has testified that he has PTSD, he is a 
layperson, and lacks the requisite medical knowledge to make 
a competent diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Accordingly, notwithstanding the veteran's 
assertions, there is no competent evidence that he currently 
has PTSD.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, in the absence of proof of the currently 
claimed disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
38 C.F.R. § 3.304(f).

Because there is no competent evidence of a current diagnosis 
of PTSD, the preponderance of the evidence is against the 
claim.  The benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


